Delaj v Bronx Park E. Hous., Inc. (2015 NY Slip Op 08913)





Delaj v Bronx Park E. Hous., Inc.


2015 NY Slip Op 08913


Decided on December 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2015

Tom, J.P., Sweeny, Andrias, Gische, JJ.


16270 302593/10

[*1] Ajet Delaj, et al.,	 Index Plaintiffs-Respondents,
v Bronx Park East Housing, Inc., Defendant-Appellant.


Law Offices of Richard G. Monaco, P.C., Bronx (Richard G. Monaco of counsel), for appellant.
The Price law Firm, LLC, New York (Heather Ticotin of counsel), for respondents.

Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered March 9, 2015, which denied defendant's motion to, among other things, renew plaintiffs' motion for summary judgment on their rent overcharge complaint, unanimously affirmed, with costs.
The motion court properly denied defendant landlord's third motion to renew, as it failed to show that non-payment of rent was unknown or incapable of discovery at the time plaintiffs moved for summary judgment (see Martin v Triborough Bridge & Tunnel Auth., 182 AD2d 545, 545 [1st Dept 1992], amdg 180 AD2d 596 [1st Dept 1992]). Further, defendant improperly submitted a
rent ledger for the first time in its reply papers (see Rhodes v City of New York, 88 AD3d 614, 615 [1st Dept 2011]). We have considered defendant's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 3, 2015
CLERK